DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) filed on 11/15/2021 have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
1). Claim 1, and thus depending claims 2-11, recites the limitations “adapting the adaptive constellation diagram for data transmission by varying at least one of the first distance d1 and the second distance d2 in the adaptive constellation diagram according to a first ratio of the first distance d1 and the second distance d2 that achieves an improved bit error rate in the transmitted data as compared to at least one alternative bit error rate corresponding to a transmission of data according to an alternative second ratio of the first distance d1 and the second distance d2 in the adaptive constellation diagram” in lines 16-23.
Based on the claims, the d1 and d2 are varied according to a first ratio of the d1 and d2; that is, the first ratio of the d1 and d2 must be known beforehand so that the d1 and d2 can be determined/varied based on the ratio.  
However, the original disclosure does not clearly disclose that the “first ratio of the d1 and d2” is obtained before “at least one of the first distance d1 and the second distance d2” is varied. The original disclosure discloses “adapting the constellation diagram by varying the ratio of the first and second distances d1, d2 such as to minimize or nearly minimize a bit error rate in the transmitted data” (Abstract etc.); that is, the ratio of the first and second distances d1, d2 are adaptively varied, which is different from the limitation “varying at least one of the first distance d1 and the second distance d2 in the adaptive constellation diagram according to a first ratio of the first distance d1 and the second distance d2”. 
And the original disclosure does not clearly disclose/define “an alternative second ratio of the first distance d1 and the second distance d2”. The original disclosure does not clearly disclose how “an alternative second ratio of the first distance d1 and the second distance d2” is obtained; and the original disclosure does not clearly disclose what formula is used to calculate “an alternative second ratio of the first distance d1 and the second distance d2”.
varying at least one of the first distance d1 and the second distance d2 in the adaptive constellation diagram according to a first ratio of the first distance d1 and the second distance d2 that achieves an improved bit error rate in the transmitted data as compared to at least one alternative bit error rate corresponding to a transmission of data according to an alternative second ratio of the first distance d1 and the second distance d2 in the adaptive constellation diagram” in lines 1-8 of page 9.
Based on the claims, the d1 and d2 are varied according to a first ratio of the d1 and d2; that is, the first ratio of the d1 and d2 must be known beforehand so that the d1 and d2 can be determined/varied based on the ratio.  
However, the original disclosure does not clearly disclose that the “first ratio of the d1 and d2” is obtained before “at least one of the first distance d1 and the second distance d2” is varied. The original disclosure discloses “adapting the constellation diagram by varying the ratio of the first and second distances d1, d2 such as to minimize or nearly minimize a bit error rate in the transmitted data” (Abstract etc.); that is, the ratio of the first and second distances d1, d2 are adaptively varied, which is different from the limitation “varying at least one of the first distance d1 and the second distance d2 in the adaptive constellation diagram according to a first ratio of the first distance d1 and the second distance d2”. 
And the original disclosure does not clearly disclose/define “an alternative second ratio of the first distance d1 and the second distance d2”. The original disclosure does not clearly disclose how “an alternative second ratio of the first distance d1 and alternative second ratio of the first distance d1 and the second distance d2”.
3). Claim 14, and thus depending claim 15, recites the limitations “adapting the adaptive constellation diagram for data transmission by varying at least one of the first distance d1 and the second distance d2 in the adaptive constellation diagram according to a first ratio of the first distance d1 and the second distance d2 that achieves an improved bit error rate in the transmitted data as compared to at least one alternative bit error rate corresponding to a transmission of data according to an alternative second ratio of the first distance d1 and the second distance d2 in the adaptive constellation diagram” in lines 17-23.
Based on the claims, the d1 and d2 are varied according to a first ratio of the d1 and d2; that is, the first ratio of the d1 and d2 must be known beforehand so that the d1 and d2 can be determined/varied based on the ratio.  
However, the original disclosure does not clearly disclose that the “first ratio of the d1 and d2” is obtained before “at least one of the first distance d1 and the second distance d2” is varied. The original disclosure discloses “adapting the constellation diagram by varying the ratio of the first and second distances d1, d2 such as to minimize or nearly minimize a bit error rate in the transmitted data” (Abstract etc.); that is, the ratio of the first and second distances d1, d2 are adaptively varied, which is different from the limitation “varying at least one of the first distance d1 and the second distance d2 in the adaptive constellation diagram according to a first ratio of the first distance d1 and the second distance d2”. 
alternative second ratio of the first distance d1 and the second distance d2”. The original disclosure does not clearly disclose how “an alternative second ratio of the first distance d1 and the second distance d2” is obtained; and the original disclosure does not clearly disclose what formula is used to calculate “an alternative second ratio of the first distance d1 and the second distance d2”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1). Claim 1, and thus depending claims 2-11, recites the limitations “adapting the adaptive constellation diagram for data transmission by varying at least one of the first distance d1 and the second distance d2 in the adaptive constellation diagram according to a first ratio of the first distance d1 and the second distance d2 that achieves an improved bit error rate in the transmitted data as compared to at least one alternative bit error rate corresponding to a transmission of data according to an alternative second ratio of the first distance di and the second distance d2 in the adaptive constellation diagram that achieves an improved bit error rate in the transmitted data as compared to at least one alternative bit error rate corresponding to a transmission of data according to an alternative second ratio of the first distance d1 and the second distance d2 in the adaptive constellation diagram” in lines 15-23. It is not clear what the “an alternative second ratio of the first distance d1 and the second distance d2” is, and it is not clear which procedural is used to calculate/evaluate the “alternative second ratio” d1/d2, which is different from the first ratio d1/d2; it is not clear what formula or situation the “alternative second ratio” is based on. 
2). Claim 12, and thus depending claim 13, recites the limitations “adapting the adaptive constellation diagram for data transmission by varying at least one of the first distance d1 and the second distance d2 in the adaptive constellation diagram according to a first ratio of the first distance d1 and the second distance d2 that achieves an improved bit error rate in the transmitted data as compared to at least one alternative bit error rate corresponding to a transmission of data according to an alternative second ratio of the first distance di and the second distance d2 in the adaptive constellation diagram that achieves an improved bit error rate in the transmitted data as compared to at least one alternative bit error rate corresponding to a transmission of data according to an alternative second ratio of the first distance d1 and the second distance d2 in the adaptive constellation diagram” in lines 1-8 of page 9. It is not clear what the “an alternative second ratio of the first distance d1 and the second distance d2” is, and it is not clear which procedural is used to calculate/evaluate the “alternative second ratio” d1/d2, which is different from the first ratio d1/d2; it is not clear what formula or situation the “alternative second ratio” is based on.
varying at least one of the first distance d1 and the second distance d2 in the adaptive constellation diagram according to a first ratio of the first distance d1 and the second distance d2 that achieves an improved bit error rate in the transmitted data as compared to at least one alternative bit error rate corresponding to a transmission of data according to an alternative second ratio of the first distance di and the second distance d2 in the adaptive constellation diagram that achieves an improved bit error rate in the transmitted data as compared to at least one alternative bit error rate corresponding to a transmission of data according to an alternative second ratio of the first distance d1 and the second distance d2 in the adaptive constellation diagram” in lines 17-23. It is not clear what the “an alternative second ratio of the first distance d1 and the second distance d2” is, and it is not clear which procedural is used to calculate/evaluate the “alternative second ratio” d1/d2, which is different from the first ratio d1/d2; it is not clear what formula or situation the “alternative second ratio” is based on.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                             December 3, 2021